Case 1:19-md-02915-AJT-JFA Document 510 Filed 05/29/20 Page 1 of 2 PageID# 6452



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


                                              )
 In re CAPITAL ONE DATA BREACH                )
 SECURITY LITIGATION                          )       Case No. 3:19-MD-02915-AJT-JFA
                                              )
                                              )

 NON-PARTIES BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM’S
 AND OFFICE OF THE COMPTROLLER OF THE CURRENCY’S CONSENT MOTION
                          TO INTERVENE

        Pursuant to Federal Rule of Civil Procedure 24, non-parties the Board of Governors of

 the Federal Reserve System and the Office of the Comptroller of the Currency (the “Agencies”)

 hereby respectfully file this consent motion to intervene for the limited purpose of opposing

 plaintiffs’ motion to compel (Dkt. No. 485). The grounds for this motion, and the Agencies’

 grounds for opposing plaintiffs’ motion, are more fully explained in the memorandum of law that

 has been simultaneously filed with the motion.

 Dated: May 29, 2020
                                      Respectfully submitted,


                                      G. ZACHARY TERWILLIGER
                                      United States Attorney


                                      _______/s/________________
                                      By: REBECCA S. LEVENSON
                                      Assistant United States Attorney
                                      2100 Jamieson Avenue
                                      Alexandria, Virginia 22314
                                      Tel: (703) 299-3760
                                      Fax: (703) 299-3983
                                      E-mail: Rebecca.s.levenson@usdoj.gov

                                      Counsel for the Board of Governors of the Federal Reserve
                                      System and the Office of the Comptroller of the Currency
Case 1:19-md-02915-AJT-JFA Document 510 Filed 05/29/20 Page 2 of 2 PageID# 6453




 Of Counsel:

 Joshua P. Chadwick
 Yvonne F. Mizusawa
 Board of Governors of the Federal Reserve System

 Peter Koch
 Michael K. Morelli
 Office of the Comptroller of the Currency
